                            Case 3:13-cv-00297-JAM Document 576 Filed 02/14/20 Page 1 of 1
✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                                                                                       DISTRICT OF                                     Connecticut



                            Bruce Kirby, Inc.
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
             LaserPerformance (Europe) Limite                                                                          Case Number: 3:13-cv-00297-JAM

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 Judge Jeffery Alker Meyer                                          Benjamin Luehrs,Robert Keeler                             Peter T. Fay, Robert B. Flynn
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 2/10/2020 -2/14/2020                                               Diana Huntington                                          Yelena Gutierrez
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

   X                  2/10/2020                                     Witness Bruce Kirby, Norwalk, CT

   X                  2/10/2020                                     Witness William Crane, Darien, CT

   X                  2/11/2020                                     Witness Joe DeCusati, New Haven, CT

   X                  2/11/2020                                     Witness William Crane, Darien, CT

   X                  2/11/2020                                     Witness William F. Murray, Westport,CT

                      2/13/2020                                     Court Exhibit #1 Juror Note

                      2/13/2020                                     Court Exhibit #2 Juror Note

                      2/14/2020                                     Court Exhibit #3 Juror Note

                      2/14/2020                                     Court Exhibit #4 Juror Note




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    1   Pages
